UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 30, 2010 VALLEY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 000-28342 (Commission File Number) 54-1702380 (I.R.S. Employer Identification No.) 36 Church Avenue, S.W. Roanoke, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(540)342-2265 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or By-Laws; Change in Fiscal Year. On September 30, 2010, the Board of Directors of Valley Financial Corporation (the “Company”) adopted an amendment to the Company’s Bylaws, effective immediately.The amendment revised Section 2.2 of the Bylaws to decrease the size of the Company’s Board of Directors from fifteen (15) to fourteen (14) directors. The full text of the Bylaws, as amended to date, is attached as Exhibit 3.1 to this report. Item9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No.Description Amended and Restated Bylaws of the Company SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VALLEY FINANCIAL CORPORATION (Registrant) Date:October 1, 2010By:/s/Kimberly B. Snyder Kimberly B. Snyder Executive Vice President and Chief Financial Officer Exhibit Index Exhibit No.Description Amended and Restated Bylaws of the Company
